           Case 3:19-cv-00285-JTR Document 26 Filed 02/11/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

TONYA THOMASON                                                                   PLAINTIFF

V.                                NO. 3:19-CV-285-JTR

ANDREW SAUL, Commissioner,
SOCIAL SECURITY ADMINISTRATION                                                DEFENDANT



                                           ORDER

       Pending before the Court is Plaintiff Tonya Thomason’s Motion for

Attorney’s Fees and Expenses under the Equal Access to Justice Act (“EAJA”).

Doc. 23. The motion is unopposed. Doc. 25.

       Plaintiff’s attorney, Nicholas Coleman, requests a total award of $5,251.25

(which sum includes 25.5 attorney hours at an hourly rate of $205 and expenses of

$23.75).     The Court concludes that Plaintiff is entitled to an award of attorney’s

fees under the EAJA, and the requested sum is reasonable.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney’s Fees

pursuant to the EAJA, Doc. 23, is GRANTED. Plaintiff is awarded $5,251.25 in fees

and expenses under the EAJA.1



       1
            Consistent with the Commissioner’s usual procedure in light of Astrue v. Ratliff, 560
U.S. 586 (2010), the check awarding EAJA fees should be made payable to Plaintiff but mailed to
the Plaintiff in care of Plaintiff’s attorney at the attorney’s office.
                                               1
 Case 3:19-cv-00285-JTR Document 26 Filed 02/11/21 Page 2 of 2




IT IS SO ORDERED, this 11th day of February, 2021.


                             ____________________________________
                             UNITED STATES MAGISTRATE JUDGE




                               2
